Citation Nr: 1437044	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  11-02 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

5.  Entitlement to service connection for colon cancer.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2010 and March 2011 rating decisions of the Lincoln Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a travel Board hearing before the undersigned in January 2013.  A transcript of the hearing is of record.  At the hearing, the Veteran was granted a 60-day abeyance period for the submission of additional evidence.  Later in January 2013 the Veteran submitted a statement from his private physician along with a waiver of RO consideration of this evidence.  See 38 C.F.R. § 20.1304 (2013).  Therefore, the Board may properly consider such newly received evidence.

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  Documents in the VVA file include a transcript of the January 2013 Board hearing.  The remaining documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to service connection for peripheral neuropathy of the right and left upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

On the record at the January 2013 hearing, prior to the promulgation of the Board's decision in the appeal, the Veteran withdrew his appeal with respect to the issue of entitlement to service connection for colon cancer.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal for the issue of entitlement to service connection for colon cancer by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Colon Cancer

An appellant may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  38 U.S.C.A. §§ 7104, 7105(d). 

At the January 2013 hearing (as reflected in the transcript), the Veteran withdrew his appeal with respect to the issue of entitlement to service connection for colon cancer.  This is certainly permissible under the Board's rules of practice.  See 38 C.F.R. § 20.204.  Given the Veteran's clear intent to withdraw his appeal in this matter, further action by the Board on this issue would not be appropriate.  38 U.S.C.A. § 7105.


ORDER

The appeal for entitlement to service connection for colon cancer is dismissed.


REMAND

The Veteran maintains that he is entitled to service connection for peripheral neuropathy of the upper and lower extremities, to include on a secondary basis.  He is service connected for diabetes mellitus and coronary artery disease.  Further development is required prior to the adjudication of these claims by the Board.

The record shows that the Veteran has been diagnosed with peripheral neuropathy of the upper and lower extremities.  See, e.g., February 2011 letter and nerve conduction study from Dr. B.  In February 2011, the Veteran reported for a VA examination; however, the examiner did not examine the Veteran because "there is no valid reason that would show that a peripheral neuropathy of the legs and fingers is due to any coronary disease or bypass grafting or atrial fibrillation."  He instead attributed the peripheral neuropathies to the Veteran's recent chemotherapy treatment.  He added that the peripheral neuropathy had not been aggravated by the Veteran's heart disability without providing any rationale.  He also failed to address whether there was relationship his diabetes mellitus and peripheral neuropathies.  

In a July 2011 statement, Dr. B opined that the Veteran's peripheral neuropathy was most likely secondary to chemotherapy treatment for colon cancer.  However, he also noted several other medical conditions (including diabetes mellitus) that the Veteran had been diagnosed with, and indicated that other treatable causes for the neuropathy should be ruled out.  In a letter received in January 2013, Dr. RW stated that he had been treating the Veteran and opined that the Veteran's peripheral neuropathy is secondary to his service-connected coronary artery disease.  He offered no specific reasons and bases for this opinion other than his experience and training as a physician, and did not discuss any specific medical evidence, to include the negative February 2011 VA opinion.  There is no opinion addressing whether the claimed disabilities were caused or aggravated by service-connected diabetes mellitus.  

The Board finds that there is no etiology opinion of record that is adequate for adjudication purposes.  It is the judgment of the Board that a VA examination that takes into account the Veteran's entire history would facilitate its decision on this claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  Therefore, the Veteran should be afforded a VA examination to determine the nature and etiology of any recent or current peripheral neuropathy, to include whether it was caused or aggravated by his service-connected coronary artery disease or diabetes mellitus.  Prior to the examination, all outstanding, pertinent medical records should be obtained, to include those from Dr. RW.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of any outstanding, pertinent treatment records identified but not provided by the Veteran.  In any event, obtain the treatment records from Dr. RW.  If any pertinent evidence identified by the Veteran cannot be obtained, request the Veteran and his representative to submit the outstanding evidence.

2.  Send the claims file to the appropriate VA examiner with the expertise review the evidence of record and render an opinion as to the etiology of the Veteran's peripheral neuropathy. 

Based upon the review of the Veteran's pertinent history and sound medical principles, the examiner should provide an opinion, with supporting rationale, as to whether the Veteran has peripheral neuropathy of any extremity that is, at least as likely as not (a 50 percent or better probability), caused or aggravated by the Veteran's coronary artery disease or his diabetes mellitus.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Thereafter, readjudicate the claims.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided the requisite appropriate opportunity to respond before the claims file is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


